DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  The Action is responsive to Applicant’s Remarks, Amendments and Arguments filed 06/29/2022.
3.  All rejections and/or objections previously drawn are hereby withdrawn.
4.  In view of a thorough search and examination of the present application and, in light of the following:
Terminal Disclaimer against US Patent 10331690 issue to the Parent Application 15177111 of the instant application filed and approved 05/27/2021;
Prior art searched and reviewed; and 
An update search on prior art conducted in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.), Claims 21-23, 25-32, and 34-38 (renamed to claims 1-17) are allowed.  
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
In the Examiner's non-Final Office Actions of 04/01/2022, the rejections were made under U.S.C. $103 as being unpatentable over
Cherveny et al.: "METHOD AND SYSTEM USING VOICE COMMANDS FOR COLLECTING DATA FOR A GEOGRAPHIC DATABASE", (U.S. Patent US 6401068 B1, filed June 17, 1999 and issued June 4, 2002, hereafter "Cherveny"), in view of
BIDE: "PORTABLE INFORMATION-PROVIDING APPARATUS", (U.S. Application Publication US 20020052684 Al, filed 2000-05-19 and published 2002-05-02).

The instant application relates to a portable electronic device for sorting and displaying data on the portable electronic device. Continuing to recite the subject matters disclosed in the parent applications and respective issued U.S. patents, the instant application further searches new area based on the new pointing direction of the portable electronic device and displaying two or more updated records from the database records which comprise a second subset of the database records that have geographic coordinates located within the new search area.

In a response to the above Office Actions of 04/01/2022, the Remarks, Arguments and Amendment filed 06/29/2022, in respect of claim 20, (applicable to claims 29 and 38), the Applicant argued that 
“Cherveny and Bide could not have been combined in any obvious way to teach or suggest in response to determining the pointing direction, displaying, at the portable electronic device, two or more records from the database records, wherein the two or more records comprise a first subset of the database records that have geographic coordinates located within the search area, and in response to determining the new pointing direction of the portable electronic device, displaying, at the portable electronic device, two or more updated records from the database records, wherein the two or more updated records comprise a second subset of the database records that have geographic coordinates located within the new search area, as set forth in amended independent claim 20”.

A further review of the claimed subject matter that is specifically dedicated to searching new area based on the new pointing direction of the portable electronic device and displaying two or more updated records from the database records which comprise a second subset of the database records that have geographic coordinates located within the new search area, in light of the above arguments, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters as high-lighted below and in combination with the subject matters recited in the independent claims are among the merits of allowable subject matters of the application:
“obtaining, at the portable electronic device, one or more database records satisfying a search request;
determining a pointing direction of the portable electronic device;
determining, at the portable electronic device, a search area based on the pointing direction of the portable electronic device;
in response to determining the pointing direction, displaying, at the portable electronic device, two or more records from the database records,
wherein the two or more records comprise a first subset of the database records that have geographic coordinates located within the search area;
determining, at the portable electronic device, a new pointing direction of the portable electronic device;
determining, at the portable electronic device, a new search area based on the new pointing direction of the portable electronic device;
in response to determining the new pointing direction of the portable electronic
device, displaying, at the portable electronic device, two or more updated records from the database records,
wherein the two or more updated records comprise a second subset of the database records that have geographic coordinates located within the new search area.”. 

An update search on prior art in domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) has been conducted. The prior art searched and investigated in the domains (CPC, PE2E, NPL-ACM, Google searches, NPL-IEEE, IP Discover, Google Patents and Scholar, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed in each of the independent claims 20, 29 and 38. 

Claims (21-23 and 25-28) and (30-32 and 34-37) are directly or indirectly dependent upon the independent claims 20, and 29, respectively, and are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 21-23, 25-32, and 34-38 (renamed to claims 1-17) are allowed.
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours. 	
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for Page 13 Published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http: “//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
July 27, 2022